Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one first processor configured to”
“at least one second processor configured to”
“the at least one first processor is further configured to” 
“the at least one second processor is further configured to”  in claim 1.
“the at least one first processor is further configured to”
“the at least one second processor is further configured to ” in claim 2.
“the at least one second processor is further configured to” in claim 5.
“the at least one second processor is further configured to” in claim 6.
“the at least one second processor is further configured to” in claim 7.
 “the at least one second processor is further configured to” in claim 11.
“The at least one second processor is further configured to” in claim 12.
“at least one processor configured to”:
“a persona management database configured to”
“the data processing server configured to:” in claim 13.
“the data processing server is further configured to: in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11 and 12  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claim 1 recites, in the preamble, an apparatus comprising…
 However the body of the claim includes more than just an apparatus. The claim includes plurality of sensors, a processor configured to acquire external information, acquire face information,… and a second processor.
According to the specification, fig. 1 and 14,  the information processing apparatus 10 includes external information acquisition unit, a persona management data generation and update unit 12, a persona management database 13, a recommendation content selection unit 14 and an output unit 15. Further, according to the specification the sensors are part of the mobile device.
In this case the information processing apparatus of fig. 1 and 14 is understood to be a mobile device. However, even if the apparatus is a mobile device, the specification does not disclose that the mobile device or the apparatus includes a processor configured to acquire action information, external information face information and at least one second processor configured to acquire pieces of information from the persona management data …
According to the specification, the second processor is part of a separate unit or apparatus. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7, 11-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to recommending contents based on other users with similar persona. 
Claims 1-7, 11-14 and 17-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., apparatus and system) and process (i.e., a method). 
 Although claims 1-7, 11-14 and 17-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19, recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, estimating a relationship level, setting an attribute, generating a table, updating the table, acquiring data corresponding to plurality of users, selecting common data. 
Claim 13, recites acquiring action information (user data),  external information and face information (image); processing face recognition, identifying user, storing face information, transmitting information, generating or updating data, storing data, receiving the face and action information, estimating relationship level, setting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, selecting common data recommended contents.
Claims 17, 18, 20 recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, estimating relationship level, stetting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, selecting common data recommended contents and transmitting the recommended content to the user terminal.
  The limitation of acquiring action information, acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, receiving the face and action information, estimating relationship level, stetting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, acquiring data corresponding to plurality of users, selecting common data recommended contents and also transmitting covers “Certain Method of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a processor, sensors and a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (recommending contents to a user based on similarity). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of recommending contents based on other user’s persona and identifying a user based on image. The processor, the server and the sensors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring data or information and recommending content, and a sensor such as camera capturing and image and use of generic face recognition process) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor, a server and sensors. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see Fig 14 or Fig. 22). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 14, recite determining a range of permission information and selecting content based on the relationship. Claim 4, recite acquiring preference information. Claim 5 recite performing search processing. Claim 7, recite searching and acquiring data. Claim 10, recite estimating relationship level. Claim 12, recite identifying a second user. Such limitations also cover Certain Methods of Organizing Human activity. Claims 3, 6, 10, 11 and 14 and 15 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-7, 10-12, 14, 15 are patent ineligible. Hence, claims 1-7, 10-15 and 17-20 are not patent eligible. 


Response to Arguments
Applicant's arguments filed 5/16/22 regarding the rejection under 112 and 101 have been fully considered and addressed above.
Applicant asserts that the claimed features are inextricably tied to a machine and not directed to an abstract idea, The added limitation such as estimating, setting an attribute, generating, updating and storing data not only covers abstract idea such commercial including marketing and activities or behaviors, it also covers mental process. The steps of acquiring information, comparing the information and determining relationship level etc., can be performed by human using paper and pen.  Selecting and acquiring data corresponding to the relationship level for smooth search and selection does not improve any technology or an information processing apparatus. The added or highlight features are limitation that fall within the abstract idea and do not add limitation beyond the identified exception. Acquiring 
information, matching information or selecting information based on some criteria, generating, updating or storing table are simple functions performed by any general purpose computer, therefore, the claimed invention does not provide any improvement to computer technology or other technology. Any improvement, recited by the claims is related to collecting data for generating persona (profile) of users for selecting or recommending content. Therefore, the claimed limitation do not reflect more than conventional activity of the judicial exception. 
	Applicant’s arguments, regarding the rejection under 103, have been fully considered and are persuasive.  The rejection under 103 has been withdrawn. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688